Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  November 2, 2011                                                                                     Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  143067-8                                                                                             Michael F. Cavanagh
                                                                                                             Marilyn Kelly
                                                                                                       Stephen J. Markman
                                                                                                       Diane M. Hathaway
                                                                                                           Mary Beth Kelly
  PEOPLE OF THE STATE OF MICHIGAN,                                                                         Brian K. Zahra,
            Plaintiff-Appellee,                                                                                       Justices

  v                                                                 SC: 143067-8
                                                                    COA: 302477; 302480
  JONATHAN CRAIG JOHNSTON,                                          Ogemaw CC: 09-003297-FC
             Defendant-Appellant.                                                09-003298-FC
  _________________________________________/

         On order of the Court, the application for leave to appeal the March 22, 2011
  orders of the Court of Appeals is considered and, pursuant to MCR 7.302(H)(1), in lieu of
  granting leave to appeal, we REMAND this case to the Court of Appeals for
  consideration as on leave granted.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           November 2, 2011                    _________________________________________
         h1026                                                                 Clerk